El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
La Corte de Distrito de Ponee expidió un auto perento-rio de mandamus dirigido a la Asamblea Municipal de Guá-nica. ordenándole que procediera a hacer el nombramiento del peticionario, como miembro de dicha asamblea. El peti-*350cionario alegó que- existía una vacante en la asamblea con motivo de la renuncia de un miembro socialista y haber sido nombrado debidamente el peticionario por el partido socia-lista para cubrir la vacante. Teniendo conocimiento de esta vacante, o tal vez actuando por la indicación hecha por otro miembro socialista de la asamblea, ésta solicitó del partido socialista el envío -de una terna a la expresada asamblea.
Con excepción de que la vacante era de un miembro unio-nista los hechos principales de este caso son idénticos a los de Piovanetti v. Paz, 28 D.P.R. 537. La asamblea municipal, apelante en este caso, entre otros fundamentos de im-pugnación sostiene que el caso de Piovanetti es erróneo y que la sección 22 de la Ley No. 85 del año 1919, página 685, ha sido enmendada a ñn de variar la forma de cubrir una vacante en la asamblea municipal. La apelante sostiene vi-gorosamente que la facultad para cubrir una vacante reside en la asamblea municipal por virtud de varios artículos de la Ley Municipal así como por la Ley Orgánica, mientras que el caso de Piovanetti v. Paz directa o implícitamente confiere tal facultad al partido al cual pertenecía el miem-bro que origina la vacante.
El artículo 22 como fue aprobado en el año 1919 es como sigue:
“Artículo 22. — Las vacantes que ocurran en la asamblea municipal se cubrirán por ésta con personas que tengan la condición de elegibles y sean de- la misma filiación política del miembro que cau-sare la vacante, a propuesta del organismo director local del partido que eligió el miembro cuya vacante baya de cubrirse.”
A Puerto Rico se le ha dado lo mismo que a cualquier es-tado de la Unión una forma representativa de Gobierno. Fundamentalmente el pueblo gobierna y elige sus represen-tantes. Los representantes son elegidos por los electores ca-pacitados. Esto es así en cuanto al Pueblo de Puerto Rico lo mismo que para sus municipalidades. Las asambleas mu-nicipales son elegidas por los votantes capacitados.
*351Costaría entonces mny poco a nna corte quedar obligada .-a creer que una Legislatura liará todo lo qne esté dentro de sus facultades para llevar a cabo la voluntad del pueblo so-berano como ha sido .expresada por sus votantes. Los vo-tantes de ciertos barrios de Guánica eligieron nn miembro socialista, y la intención del artículo 22 fné claramente per-petuar tal representación, cuando dió al mismo partido el derecho de recomendar para cubrir una vacante. La opi-nión en el caso de Piovanetti v. Paz demuestra muy bien que nunca fué la intención de la Legislatura permitir a un partido contrario seleccionar las personas que debían cu-brir una vacante. La intención de la Legislatura quedaría anulada si cualquier elección o facultad de elegir se dejó a la asamblea municipal en oposición de la voluntad del par-tido a quien se ha dado el derecho de recomendación. Por supuesto que si el partido proponente elige enviar una terna a la asamblea, esa es una cuestión diferente. Cuando se hace una simple recomendación si el caso de Piovanetti v. Paz es correcto y reúne condiciones el propuesto miembro, surge el deber en la asamblea de nombrar la persona reco-mendada.
El supuesto conflicto entre el artículo 22 de la Ley Municipal y la interpretación que le dió esta corte ha sido ori-ginado principalmente por el artículo 26 de la Ley Municipal.
“Art. 26. — Corresponderá privativamente a la asamblea municipal :
“8. — Cubrir las vacantes que ocurran, así entre sus miembros como en el concejo de administración; Disponiéndose, que éste cu-brirá las vacantes que ocurran en su seno cuando la Asamblea no estuviere en sesión y los nombramientos que así hiciere tendrán efecto hasta qué la asamblea municipal los confirmare o hiciere nue-vos nombramientos.
‘ ‘ * # =» # # #
Existe algún conflicto aparente pero este conflicto tiene que ceder ante la clara intención de la Legislatura. Fácil-*352mente pueden imaginarse casos donde el derecho absoluto a cubrir una vacante surgiría, en la asamblea; por ejemplo, cuando no ha habido ninguna elección con motivo de un em-pate, o la negativa de un electorado a votar. Asimismo, podría surgir el derecho a escoger cuando el partido que tiene el derecho a recomendar para cubrir una vacante dejó o rehusó actuar. Cuando, sin embargo, el partido político en cuestión actúa y recomienda, existe el deber de nombrar por parte de la asamblea municipal.
La apelante se refiere al alegado poder para nombrar de la asamblea municipal. El poder de nombramiento de la asamblea municipal para cubrir vacantes es meramente úl-timo o subsidiario. La elección la tiene principalmente el pueblo y el nombramiento, sostenemos, se deja al partido que pierde un miembro en la asamblea. Por la Constitución de los Estados Unidos la facultad de nombramiento puede dejarse por el Congreso al Presidente o a los jefes de de-partamentos y no dudamos que el Congreso tiene el dere-cho de fijar tal facultad de nombramiento en alguna otra, parte. Quizás originalmente los partidos políticos no fue-ron reconocidos como entidades legales pero la historia en los Estados Unidos ha demostrado que los partidos políticos están reconocidos para varios fines como entidades legales, hasta el punto de que se imponen limitaciones a su organi-zación. Somos claramente de opinión de que la Legislatura de Puerto Pico tenía el derecho de dejar que se cubra una vacante por el partido político, y así lo hizo.
Se infiere del artículo 32 de la Ley Orgánica (mar. 2, 1917,) y el 23 de la Ley Municipal que las limitaciones a los miembros son aquellas que generalmente se imponen a las Asambleas Legislativas, pero el uso de tal palabra “li-mitaciones” más bien negaría que afirmaría el derecho de un poder de nombramiento.
Sé desprende casi necesariamente de lo anteriormente ex-presado que el derecho a cubrir una vacante es un mero acto ministerial y no discrecional como sostendría el ape-*353lante. El mero hecho de que la misma asamblea tuviera que convencerse de que la propuesta persona tenía las con-diciones legales para la elección, no es el ejercicio de discre-ción. ' Un deber ministerial legal pnede existir annqne la persona a qnien se trate de obligar mediante mandamus tenga que interpretar una ley o examinar a un propuesto' miembro para ver si reúne las condiciones necesarias. La, apelante también sostiene que el artículo 22 de la Ley Municipal fué enmendado y cambiado su efecto. La enmienda es como sigue':
“Cuando por empate en la votación o por eneontrar.se vacantes varios puestos en la Asamblea Municipal y no tener ésta quorum, ■no pueda cubrirse por la misma Asamblea los puestos vaeantes, en-tonces el Gobernador de Puerto Pico, con la aprobación del Senado Insular, liará los nombramientos que fueren necesarios, debiendo, re-caer éstos en personas que tengan la condición de elegibles y sean de la misma filiación política del miembro o miembros que causaron las vacantes, y a propuestas del organismo director local de Par-tido que eligió el miembro o miembros,, cuyas vacantes hayan de cubrirse.” Ley No. 9 de mayo 12, 1920; p. 53.
Convenimos con el. apelado, sin embargo, en que esta adi-ción a la ley abarca meramente dos casos: Primero, cuando la asamblea tiene un derecho a escoger y no puede llegar a elegir, debido a un empate y, segundo, cuando no hay quorum en la asamblea municipal. No vemos que esta adición haya afectado nuestra decisión en el caso de Piovanetti v. Paz, supra.
La apelante alegó que no se demostró que hubiera una vacante, pero la petición aceptada por la asamblea del envío-de una terna por sí probaría tal vacante, aún cuando este hecho no se hubiera demostrado por la declaración del se-cretario municipal.
Suponiendo la debida autoridad para nombrarle y que él reunía las condiciones debidas, el peticionario tenía el inte-rés necesario para establecer un auto de mandamus. Un miembro con derecho a ser nombrado tiene claramente bas-*354tante interés para obligar al cumplimiento de lo que liemos declarado que es un deber ministerial. El partido socia-lista podría tener un derecho correlativo pero no sería exclu-sivo.
Aún cuando el peticionario tuviera algún otro remedio no sería tan rápido, adecuado o eficaz como el recurso de mandamus, pero este derecho a un auto de mandamus, sos-tenemos, que fue conferido por el artículo 65 de la Ley Municipal. El hecho de no alegar la falta de un remedio ade-cuado no era necesario, como lo demuestran las citas hechas por el apelado.
Como tendería a demostrar nuestra discusión de la cues-tión principal, la selección de una persona para representar a determinado distrito electoral es un asunto de alto carác-ter público. Por tanto, estamos satisfechos en vista de las citas del peticionario, de que en cuestiones de tan alta na-turaleza pública un previo requerimiento para que se cumpla el acto en cuestión no es necesario. Nos inclinamos a sos-tener que a la asamblea se le hizo un requerimiento mediante la orden para mostrar causa o la orden condicional expedida por la corte. Además, la asamblea aprobó una resolución razonada en la cual alegaba tener ella misma el derecho de selección y aparentemente negaba dicho derecho al partido socialista. No fué necesario ningún otro requerimiento bajo estas circunstancias. Este no es el caso donde la po-sición del peticionario no se hizo clara al demandado.
Al terminar el caso del peticionario la apelante presentó una moción de nonsuit basada en que el peticionario no ha-bía demostrado reunir ciertos requisitos. La corte dentro de su discreción permitió al peticionario probar tales requi-sitos y no encontramos que haya habido abuso de discreción.
La apelante también se queja de que la corte se negó a considerar su excepción previa basada en la teoría de que la ley de mandamus sólo reconoce la petición y la contestación. Aunque nos inclinamos al parecer de que el Código de Enjui-ciamiento Civil de 1904 no cambió como alega el apelante *355la ley especial de mandamus, sin embargo, también estamos satisfechos de qne todas las cuestiones que la apelante trató de presentar mediante excepción previa u otra moción especial fueron sometidas por el demandado.
La apelante, con varias repeticiones, señala otros funda-mentos de error. Estos bien están tratados en nuestra de-cisión anterior en el caso' de Piovanetti v. Paz, o incidental-mente en esta opinión, o de otro modo no son importantes. Algunos no fueron levantados en la corte inferior.

Debe confirmarse la sentencia.